PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/493,162
Filing Date: 21 Apr 2017
Appellant(s): DASGUPTA, SATTAM



__________________
Prakash Nama (Reg. No. 44,255)
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed on May 8, 2021 and supplemental brief filed on June 18, 2021, appealing from the Office Action mailed on December 16, 2020.
(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated December 16, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims  1 -4, 8-10, 12-13, 15-16, 19-22, 25-28 and 30 are rejected under 35 USC § 103
(2) Response to Argument
Appellant’s arguments filed May 8, 2021 have been fully considered but they are not persuasive. Appellant’s arguments will be addressed herein below in the order in which they appear in the response filed May 8, 2021.
Regarding the 35 U.S.C. § 103 rejection, on Pg. 9 of the Brief, Appellant argues the cited references, Pygnasak, Tietzen, and Chiu, fail to teach or suggest one or .more features of the invention as recited in independent claim 1, such as (1)'‘the benefit data specific to the first outlet is obtained from a vendor device associated with the first outlet or the first company and (2) stored in the storage unit associated with the cloud-based server , (3) “provide the benefit data specific to the first outlet on the user interface of the at least, one mobile device when the user is within the premises of the first outlet and (4) checks-in manually to the first outlet of a first company through the check-in feature provided on the user interface of the client application and (5) “notify the first outlet of the first company when the user is within premises of the first outlet based on the identified location.
 	In response, Pygnasak discloses (1) the benefit data specific to the first outlet is obtained from a vendor device associated with the first outlet or the first company in Par. 167-“ At Step A, one or more advertisers create and offer incentivized offers with discount percentage rates, and submit the offers to a facilitator (e.g., an owner or operator of the collaborative reward system).” and  further in Par. 229- " A shopper can receive an ad on a computing device from a distributor or the facilitator, for example, where the ad may be transmitted over one or more networks for receipt by the computing device (e.g., a smartphone), and the ad (and in some cases, other data) can be displayed on a display screen of the computing device."
Tietzen discloses (2) stored in the storage unit associated with the cloud-based server as the cloud based server is interpreted by Par. 33-34 and Figure 6 in Appellant’s specification.  Appellant’s specification Par 33-34 states 
In one example, the components of cloud-based server 106 may be implemented in hardware, machine-readable instructions or a combination thereof. In one example, each of the registration unit 154, the authentication unit 156, the location determining unit 158, the user engagement unit 160, the analysis unit 162, the social networking service 164, and the communication interface 166 may be implemented as engines or modules comprising any combination of hardware and programming to implement the functionalities described herein. Even though Figs. 1A and 1B describe about the cloud-based server 106, the functionality of the components of cloud-based server 106 may be implemented in other electronic devices such as personal computers (PCs), server computers, tablet computers, mobile devices and the like. 
The cloud based server 106 may include computer-readable storage medium comprising (e.g., encoded with) instructions executable by the processor 110 to implement functionalities described herein in relation to Figs. 1A and 1B. In some examples, the functionalities described herein, in relation to instructions to implement functions of the registration unit 154, the authentication unit 156, the location determining unit 158, the user engagement unit 160, the analysis unit 162, the social networking service 164, and the communication interface 166 and any additional instructions described herein in relation to the storage medium, may be implemented as engines or modules comprising any combination of hardware and programming to implement the functionalities of the modules or engines described herein. The functions of components of the outlet-specific customer engagement engine 112 may also be implemented by the processor 110. In examples described herein, the processor may include, for example, one processor or multiple processors included in a single device or distributed across multiple devices.

Appellant’s Figure 6 illustrates processor 602, machine readable storage medium 604 and computing device 600 below: 
                              
    PNG
    media_image2.png
    546
    520
    media_image2.png
    Greyscale


As interpreted by Appellant’s specification Tietzen discloses the cloud based server in Tietzen Par. 14-“ The present invention also provides a system for providing a loyalty program for promoting contributions to supported organizations, the system characterized by: (a) a web server; (b) a loyalty engine linked to the web server, the loyalty engine established by an administrator;"; Par. 180- "I/O interface 512 enables mobile device 106 to interconnect with input and output devices, e.g., peripheral devices or external storage devices. Such peripheral devices may include one or more input devices, such as a keyboard, mouse, camera, touch screen and a microphone, and may also include one or more output devices such as a display screen (with three dimensional capabilities) and a speaker. " As interpreted by Appellant’s specification Par. 33-34 and Figure 6, Tietzen discloses a cloud based server in Par. 14-15-“ The present invention further provides a computer program comprising computer instructions which when loaded on a server computer connected to the Internet”.
Tietzen teaches (3) “provide the benefit data specific to the first outlet on the user interface of the at least one mobile device when the user is within the premises of the first outlet” in Par. 176 – “Mobile device 106 has a location device 506 for tracking and generating location data which in turn generates events to trigger reward and notification dissemination, and other location based services”  as well as In Par. 154 notifications based on location in “Location based and proximity based services may require a mobile device that can receive what are commonly referred to as push services, for example A mobile device proximate to a merchant location (as detected by location tracking mechanism) may automatically receive rewards relating to the merchant location. As a further example, a merchant may have an in-store computing device configured to interact with mobile device and/or mobile device utility. The in-store computing device may be a point of sale facility, for example. The in-store computing device may detect a proximate mobile device and transmit command messages to trigger dissemination of rewards or other communications to mobile device from ACM program mobile device utility.” 
 	Pygnasak discloses (4) checks-in through the check-in feature provided on the user inter face of the client application.” in Par. 107-“In some examples, the system may ask the shopper to register when the shopper selects an advertisement offer, as by providing a modal or alert box (or other) that requests authentication and/or registration. In some examples, a modal or form requesting a PIN may be presented. When PIN input is successful and the shopper is verified, the system may associate the offer with the shopper's account, in some examples.”  
Tietzen discloses (5) “notify the first outlet of the first company when the user is within premises of the first outlet based on the identified location Par. 176-“Mobile device 106 includes a processor 502 configuring a loyalty module 504 to provide a portal to loyalty system 114 via mobile device utility 112a. Mobile device 106 has a location device 506 for tracking and generating location data which in turn generates events to trigger reward and notification dissemination, and other location based services.”; Par. 154-“ Location based and proximity based services may require a mobile device that can receive what are commonly referred to as push services, for example A mobile device proximate to a merchant location (as detected by location tracking mechanism) may automatically receive rewards relating to the merchant location. As a further example, a merchant may have an in-store computing device configured to interact with mobile device and/or mobile device utility. The in-store computing device may be a point of sale facility, for example. The in-store computing device may detect a proximate mobile device and transmit command messages to trigger dissemination of rewards or other communications to mobile device from ACM program mobile device utility.”)

Regarding the 35 U.S.C. § 103 rejection, on Pg. 10-11 of the Brief, Appellant submits that, the individual references fail to provide teaching, suggestion or .motivation for coming up with each of the “claim elements* the Examiner has rejected and the scope and content of the prior arts are substantially different in comparison to that of the instant case.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Examiner finds Pygnasak and Tietzen are directed to incentive systems driving customer engagement that offer coupons, benefits, offers, etc. Pygnasak rewards users based on incentivized offers and transactions which increase consumer engagement. Tietzen enhances customer acquisition at a large scale by enabling vendors to acquire and analyze data associated with consumers-merchant transactions.   Chiu expounds upon the incentives by utilizing information collected to predict the user's shopping habits and/or personal preferences.  All references focus on customer engagement and enhancing the customer experience.
.
Regarding the 35 U.S.C. § 103 rejection, on Pg. 11 of the Brief, Appellant asserts that the cited sections of the prior art- paragraphs [0014], [0043], [0154], [0162], [0176], and [0180] of Tietzen as teaching “(the benefit data specific to the first outlet is obtained from a vendor device... and stored in the storage unit associated with the cloud-based server '. “provide the benefit data specific to the first outlet when the user is within the premises of the first outlet’' and “notify the first outlet of the first company when the user is within premises of the first outlet bused on the identified location'' does not disclose the features implicitly or explicitly. 
In response, Pygnasak discloses  the benefit data specific to the first outlet is obtained from a vendor device associated with the first outlet or the first company in Par. 167-“ At Step A, one or more advertisers create and offer incentivized offers with discount percentage rates, and submit the offers to a facilitator (e.g., an owner or operator of the collaborative reward system).” and  further in Par. 229- " A shopper can receive an ad on a computing device from a distributor or the facilitator, for example, where the ad may be transmitted over one or more networks for receipt by the computing device (e.g., a smartphone), and the ad (and in some cases, other data) can be displayed on a display screen of the computing device."
Tietzen discloses “stored in the storage unit associated with the cloud-based server  as interpreted by Par. 33-34 and Figure 6 in Appellant’s specification which states the components of cloud-based server 106 may be implemented in hardware, machine-readable instructions or a combination thereof… and … the functionality of the components of cloud-based server 106 may be implemented in other electronic devices such as personal computers (PCs), server computers, tablet computers, mobile devices and the like. The cloud based server 106 may include computer-readable storage medium comprising (e.g., encoded with) instructions executable by the processor 110.  Tietzen discloses the cloud based server in Par. 14-15 “: (a) a web server; (b) a loyalty engine linked to the web server,… The present invention further provides a computer program comprising computer instructions which when loaded on a server computer connected to the Internet”.
Tietzen discloses “provide the benefit data specific to the first outlet on the user interface of the at least one mobile device when the user is within the premises of the first outlet” in Par. 176 – “Mobile device 106 has a location device 506 for tracking and generating location data which in turn generates events to trigger reward and notification dissemination, and other location based services” as well as In Par. 154 notifications based on location in “… As a further example, a merchant may have an in-store computing device configured to interact with mobile device and/or mobile device utility. The in-store computing device may be a point of sale facility, for example. The in-store computing device may detect a proximate mobile device and transmit command messages to trigger dissemination of rewards or other communications to mobile device from ACM program mobile device utility.” Examiner asserts generating notifications and transmitting messages when a mobile device is in a proximate distance to the merchant computing devices discloses “provide the benefit data specific to the first … when the user is within the premises of the first outlet”.
Tietzen discloses “notify the first outlet of the first company when the user is within premises of the first outlet bused on the identified location “ Par. 154-“ for example A mobile device proximate to a merchant location (as detected by location tracking mechanism) may automatically receive rewards relating to the merchant location. As a further example, a merchant may have an in-store computing device configured to interact with mobile device and/or mobile device utility. The in-store computing device may be a point of sale facility, for example. The in-store computing device may detect a proximate mobile device and transmit command messages to trigger dissemination of rewards or other communications to mobile device from ACM program mobile device utility.”)  Disseminating rewards when the detection of the customer in a proximate location by the on-site computing device is notifying the merchant the customer is on-site.   Par. 155 expounds further –“ Optimally, the content may be delivered to the member's mobile device at approximately the time the member enters the store, comes within a particular distance of the store, or passes directly in front of the store. The content may include any type of data including text, rich text such as HTML, audio, video, or images. The content could be for any purpose, including advertising a sale, or for highlighting a specific manufacturer or a specific product.” For further clarification Tietzen in Par 80 states “It should be understood that the analytics utility may be operable to provide analytic information in real time or near real time since data is collected electronically and disseminated preferably using an Internet enabled communication means, for example through a web interface.” Merchants utilize the real-time analytics “interface with location tracking hardware of a mobile device … to determine that the mobile device location is within a predefined distance of a location identified in a merchant profile” as stated in Tietzen Par. 16.

Regarding the 35 U.S.C. § 103 rejection, on Pg. 13 of the Brief, Appellant respectfully submits that Tietzen has barely any reference to provide the benefit data specific to the first outlet on the user interface of the mobile device when the user checks-provided on the user interface of the client application. Appellant submits that neither the cited section nor the entire document of Tietzen discloses or even suggest:
(1)    the benefit data specific to the first outlet is obtained from a vendor device associated with the first outlet or the first company and stored in the storage unit associated with the cloud-based server,
(2)    provide the benefit data specific to the first outlet on the user interface of the at least one mobile device when the user is within the premises of the first outlet and checks-in manually to a first outlet of a first company) through the check
in feature provided on the user interface of the client application, and
(3)    notify the first outlet of the first company when the user is within premises of the first outlet based on the identified location.
In response, 
(1)  as previously stated above, the combination of Pygnasak in view of Tietzen disclose:
- the benefit data specific to the first outlet is obtained from a vendor device associated with the first outlet or the first company in Pygnasak Par. 167-“ At Step A, one or more advertisers create and offer incentivized offers with discount percentage rates, and submit the offers to a facilitator (e.g., an owner or operator of the collaborative reward system).” and  further in Par. 229- " A shopper can receive an ad on a computing device from a distributor or the facilitator, for example, where the ad may be transmitted over one or more networks for receipt by the computing device (e.g., a smartphone), and the ad (and in some cases, other data) can be displayed on a display screen of the computing device."
- stored in the storage unit associated with the cloud-based server as interpreted by Appellant’s specification in Par. 33-34 and Figure 6 in Appellant’s specification which states the components of cloud-based server 106 may be implemented in hardware, machine-readable instructions or a combination thereof… and … the functionality of the components of cloud-based server 106 may be implemented in other electronic devices such as personal computers (PCs), server computers, tablet computers, mobile devices and the like. The cloud based server 106 may include computer-readable storage medium comprising (e.g., encoded with) instructions executable by the processor 110.  Tietzen discloses the cloud based server in Par. 14-15 “: (a) a web server; (b) a loyalty engine linked to the web server, … The present invention further provides a computer program comprising computer instructions which when loaded on a server computer connected to the Internet”. Par. 180- "I/O interface 512 enables mobile device 106 to interconnect with input and output devices, e.g., peripheral devices or external storage devices. Such peripheral devices may include one or more input devices, such as a keyboard, mouse, camera, touch screen and a microphone, and may also include one or more output devices such as a display screen (with three dimensional capabilities) and a speaker. "
(2) As previously stated above prior art references Pygnasak in view of Tietzen disclose the following: “provide the benefit data specific to the first outlet on the user interface of the at least one mobile device when the user is within the premises of the first outlet” in Tietzen Par. 176 – “Mobile device 106 has a location device 506 for tracking and generating location data which in turn generates events to trigger reward and notification dissemination, and other location based services”  as well as In Par. 154 notifications based on location in “Location based and proximity based services may require a mobile device that can receive what are commonly referred to as push services, for example A mobile device proximate to a merchant location (as detected by location tracking mechanism) may automatically receive rewards relating to the merchant location. As a further example, a merchant may have an in-store computing device configured to interact with mobile device and/or mobile device utility. The in-store computing device may be a point of sale facility, for example. The in-store computing device may detect a proximate mobile device and transmit command messages to trigger dissemination of rewards or other communications to mobile device from ACM program mobile device utility.” 
 	(2)  checks-in through the check-in feature provided on the user inter face of the client application.” in Pygnasak Par. 107-“In some examples, the system may ask the shopper to register when the shopper selects an advertisement offer, as by providing a modal or alert box (or other) that requests authentication and/or registration. In some examples, a modal or form requesting a PIN may be presented. When PIN input is successful and the shopper is verified, the system may associate the offer with the shopper's account, in some examples.”  
(3) As previously stated above prior art references Pygnasak in view of Tietzen disclose the following: “notify the first outlet of the first company when the user is within premises of the first outlet bused on the identified location" Par. 154-“for example A mobile device proximate to a merchant location (as detected by location tracking mechanism) may automatically receive rewards relating to the merchant location. As a further example, a merchant may have an in-store computing device configured to interact with mobile device and/or mobile device utility. The in-store computing device may be a point of sale facility, for example. The in-store computing device may detect a proximate mobile device and transmit command messages to trigger dissemination of rewards or other communications to mobile device from ACM program mobile device utility.”)
Regarding the 35 U.S.C. § 103 rejection, on Pg. 14-15 of the Brief, Appellant submits that the cited sections do not teach, suggest or motivate a person ordinarily skilled in the art to come up with the features of a cloud-based server that provides benefit data specific to the first outlet on the user interface of the mobile device when the user checks-in manually to the first outlet of a first company through the check-in feature provided on the user interface of the client application and is within premises of the first outlet at all, much less with specifically called for in the independent claim 1.  In response, Examiner respectfully disagrees. Pygnasak and Tietzen are directed to systems that explicitly provide benefit data to merchants as stated in claimed invention. Pygnasak discloses the check-in feature by asking shoppers to register as disclosed in Par. 107-“In some examples, the system may ask the shopper to register when the shopper selects an advertisement offer, Again, Appellant’s specification defines the cloud-based server in Par. 33-34 and figure, Tietzen discloses a cloud based server as in Par. 15-“The present invention further provides a computer program comprising computer instructions which when loaded on a server computer connected to the Internet.” as defined by Appellant’s specification.

Regarding the 35 U.S.C. § 103 rejection, on Pg. 16 of the Brief, Appellant submits that neither the cited section nor the entire document of Pygnasak discloses or even suggest, the feature of “checks-in manually to a first outlet of a first company through the check-in feature provided on the user interface of the client application " as in claim 1.  In response, Examiner respectfully disagrees.  As stated in Appellant’s specification Par. 26- The outlet-specific customer engagement engine 112 may include an authentication unit 156 receiving instructions from the processor 110 to authenticate the mobile device 104A when the user is within the premises of a first outlet (e.g., 102B1) of a first company (e.g., 102B) and checks-in through the client application 108A. “. Pygnasak discloses the check-in feature in Par. 107-“In some examples, the system may ask the shopper to register when the shopper selects an advertisement offer, as by providing a modal or alert box (or other) that requests authentication and/or registration. In some examples, a modal or form requesting a PIN may be presented. When PIN input is successful and the shopper is verified, the system may associate the offer with the shopper's account, in some examples.”;   Pygnasak Par. 176 and FIG. 5 further  illustrate  “a flow diagram of example steps that can be used for registration. An end-user (EU) can enroll for an account in the system (e.g., via the facilitator) by accessing a dashboard interface, navigating to an enrollment form, and providing requested data (e.g., name, email location, password and personal identification number (PIN)).”; Par. 235-“When the shopper cannot be identified, an enrollment or log-in form may be presented (e.g., within an ad container or as a modal). The shopper can then provide, for example, their username, password and personal identifier number (PIN), which can be verified by the system. The system (e.g., the ADE) can store and associate the requested ad to the shopper.”  Par. 221- “To obtain access to the SDK(software development kit) and its components, the TPSA (third-party software application) or third-party physical application (TPPA) provider can enroll through a facilitator's or a broker partner self-service application dashboard. The self-service application dashboard can be accessible from any computing device with valid login credentials”.  Again shopper registration illustrates the check-in features of the claim invention which “dashboard can be accessible from any computing device with valid login credentials” as stated in Pygnasak Par. 221.
Regarding the 35 U.S.C. § 103 rejection, on Pg. 17 of the Brief, Appellant respectfully asserts that Tietzen in combination with Pygnasak and Chiu fail to support a prima facie case of obviousness, because the cited references, either alone or in combination, do not teach or suggest;
1.    the benefit data specific to the first outlet is obtained from a vendor device associated with the first outlet or the first company and stored in the storage unit associated with the cloud-based server,
2.    provide the benefit data specific to the first outlet on the user interface of the at least one mobile device when the user is within the premises of the first outlet and
checks in manually to the first outlet o the first company through the check-in feature provided on the user interface of the client application, and
3.  notify the first outlet of the first company when the user is within premises of the first outlet based on the identified location, as recited in the independent claim 1.  In response, Examiner respectfully disagrees.  Examiner asserts the combination of Pygnasak in view of Tietzen disclose each and every claimed limitation stated above.  Please refer to previous cited passages disclosed above.  Again, Pygnasak and Tietzen are directed to incentive systems driving customer engagement that offer coupons, benefits, offers, etc. Pygnasak rewards users based on incentivized offers and transactions which increase consumer engagement. Tietzen enhances customer acquisition at a large scale by enabling vendors to acquire and analyze data associated with consumers-merchant transactions.  Chiu expounds upon the incentives by utilizing information collected to predict the user's shopping habits and/or personal preferences.  All references focus on customer engagement and enhancing the customer experience.

Regarding the 35 U.S.C. § 103 rejection, on Pg. 18 of the Brief, claims 12 & 27 are not obvious over the combination of Pygnasak, Tietzen, Chiu and Mason.  In response, In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Pygnasak and Tietzen are directed to incentive systems driving customer engagement that offer coupons, benefits, offers, etc. Pygnasak rewards users based on incentivized offers and transactions which increase consumer engagement.  Tietzen enhances customer acquisition at a large scale by enabling vendors to acquire and analyze data associated with consumers-merchant transactions.   Chiu expounds upon the incentives by utilizing information collected to predict the user's shopping habits and/or personal preferences.  All references focus on customer engagement and enhancing the customer experience.
The combined customer engagement system of Pygnasak in view of Tietzen in further view of Chiu offers users coupons, offers and benefits based on customer profile data and historical data. Mason further expounds on the offers by enabling the user to rate, like or follow and provide feedback on the offers. Each of the combined references build upon the consumer offers.  One of ordinary skill in the art would have been motivated to make the modification to the teachings of Pygnasak in view of Tietzen in further view of Chiu with the motivation of allowing merchants to extend offers based on interests of consumers accessible through mobile networks and mobile devices (Mason Par. 25).
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHESIREE WALTON/
Examiner, Art Unit 3624
Conferees:
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624                                                                                                                                                                                                        /Elaine Gort/Supervisory Patent Examiner, Art Unit 3686                                                                                                                                                                                                        
                                                                                                                                                                                                    Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.